DETAILED ACTION
The following is a Final office action. In response to Examiner’s communication of 5/25/21, Applicant, on 8/25/21, amended claims 1, 8, and 15. Claims 1-21 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 103 rejections of claims 1-21 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0358790 to Nasserbakht (hereafter referred to as Nasserbakht) in view of U.S. Patent Application Publication Number 2017/0316385 to Joshi et al. (hereafter referred to as Joshi), and in further view of U.S. Patent Publication Number 2016/0373891 to Ramer et al. (hereafter referred to as Ramer).
As per claim 1, Nasserbakht teaches:
A method for intelligent priming of a mobile device, the method comprising: maintaining, by one or more processors, a default configuration specifying a set of default information for download on the mobile device (Paragraph Number [0163] teaches all of the tags from each function's memory are collected for the selected time period and stored together as a super-block, or "time snap-shot", in STM.  New time snap-shots are written sequentially in STM.  At the appropriate time (e.g., when STM is reaches a pre-defined time limit), in one embodiment the user is prompted to examine the tags and determine which contents and tags they wish to preserve.  In the absence of additional user input, the mobile device makes the decision based on an initial programming default. Paragraph Number [0257] teaches software or firmware to implement the techniques introduced here may be stored on a machine-readable medium and may be executed by one or more general-purpose or special-purpose programmable microprocessors.  A "machine-readable storage medium", as the term is used herein, includes any mechanism that can store information in a form accessible by a machine (a machine may be, for example, a computer, network device, cellular phone, personal digital assistant (PDA), manufacturing tool, any device with one or more processors, etc.)).
accessing, by the one or more processors, a database storing schedule information for a [user] ... associated with the mobile device (Paragraph Number [0192] teaches under each category of tasks, the user is able to define the particular service, create appropriate shortcuts for such services which are directly hardwired into the device for robust performance.  These service requests are processed by the UI manager and placed in the Event Request Repository shown in FIG. 15.  The priority and timing of all 
identifying, by the one or more processors, a plurality of ... appointments in the schedule information (Paragraph Number [0182] teaches as shown in FIG. 19, a Cross-Website Communicator (XWC) is installed on the mobile access server and on targeted websites across the network (e.g., the Internet) that allows for the mobile access server to automatically communicate with other sites and facilitates automated tasks such as scheduling, reservations, etc. The XWC on each site has access to the appropriate data on its site and is therefore able to enable negotiation of various arrangements to arrive at a suitable solution. Paragraph Number [0192] teaches under each category of tasks, the user is able to define the particular service, create appropriate shortcuts for such services which are directly hardwired into the device for robust performance.  These service 
determining that at least one identified appointment from the plurality of field service appointment indicates a lack of synchronization network accessibility at a time and a location associated with the at least one identified appointment based on the retrieved information of the one identified field service appointment (Paragraph Number [0213] teaches in case of sharing requests, these databases form a web of synchronized clusters on the network.  On the client side, this synchronization happens at scheduled intervals or upon finding unused communication time on client's device and sending specific appointment contents' updates to the other clients respectively.  This can also be done upon request when the user asks to view this information live.  Based on user selection, the information may be stored on the network or solely reside on the client's mobile device.  There is an option for the user to drive the actual synchronization mechanism (via network, via client, live, offline (when not using the device) or at specific time each day or week.) Paragraph Number [0294] the concept of this higher level of information management can be described by an RTOS which runs in the background and performs: Active Caching, Location/Time/Schedule/Message Recording, Access and Management and Version Updates, Instant & Always-On Connectivity, Time Based Management (vs.  File/Folder Based), Anticipatory Operational Balancing, Active Secretary, Search-Well Based on Store-Well, Retrieve-Well (vs.  Dump & Search), Etc. 
prior to the time scheduled for the one identified appointment: accessing, by the one or more processors, account information relating to the identified appointment (Paragraph Number [0175] teaches the system is able to match users' and businesses' time schedules and report on possible meeting times or proactively schedule those in prospective clients' time schedule.  Paragraph Number [0193] teaches automated services to third party service providers are facilitated by processing of the requests on the mobile device and communicating the appropriate information to the web service (through the COM module) to fulfill the service request.  The XWC and the XCS are used to connect to desired service or information providers, download or upload information, and schedule events.  Paragraph Number [0189] teaches it can also use information history of activities, such as number of hours exercised to alert the user to allow the device to schedule trainer or doctor appointments.  It can also prompt user based on other parameters such as usage model, current or future location proximity, co-location with another user on contact list, etc. Paragraph Number [0207] and FIG. 23 shows an Alert/News setup screen for generation of Alerts and News items based on user-specified parameters or proactively generated based on usage pattern, current activity, physical proximity, anticipated activity or proximity based on future schedule or plans or other data. (See also Paragraph Numbers [0011], [0022], [0191], [0207], [0219], [0294], and [0299])).
inputting the account information and the set of default information to a classification engine (Paragraph Number [0175] teaches the system is able to match users' and businesses' time schedules and report on possible meeting times or proactively schedule those in prospective clients' time schedule.  Paragraph Number [0193] teaches automated services to third party service providers are facilitated by processing of the requests on the mobile device and communicating the appropriate information to the web service (through the COM module) to fulfill the service request.  The XWC and the XCS are used to connect to desired service or information providers, download or upload information, and schedule events.  (See also Paragraph Numbers [0011], [0022], [0189], [0191], [0207], [0219], [0294], and [0299])).
prompting, via a user interface of the mobile device, the field service representative to accept or modify the identified subset of default information (Paragraph Number [0160] teaches based on information type, user selection, activity and usage model the system generates and updates multi-dimensional tags for each piece of information (e.g. audio file, etc.) that the system handles. Paragraph Number [0193] teaches when an authorized entity (with the proper authorization) requests an appointment, the calendar is made available to the requester who in turn will compare the availability with that of the requester's calendar and finds the suitable match, readjusts the availability of the time slot on both calendars and resends the updated calendar.  The matching and calendar updating can occur at either side depending on what makes sense (e.g. the number of users who may be accessing calendars at the same time). Paragraph Number [0211] teaches some tags are static or modified only under user input such as a directory entry's biographical information.  Other tags are automatically updated by the 
sending, via a communication network, by the one or more processors, an accepted or modified subset of default information to the mobile device (Paragraph Number [0008] teaches based on prior market research a sponsor may have regarding the profiles of its past consumers, the sponsor may make an educated guess as to the appropriateness of sponsoring content (e.g. advertising) during the sitcom based on the level of concurrence between the sitcom viewers and the sponsor's past consumers.  The higher the level of concurrence the greater the probability that purchases will result from the advertising, and the greater the expected value that the company may presume it will receive on its advertising expenditures. Paragraph Number [0241] teaches the voice, MMS, and email accounts to be monitored are initially registered on the system by the user and proper authorizations are established (e.g. password, etc.) The system allows for customized combinations of push and pull transmit and receipt mechanisms.  Pull services download the requested messages to the device at time intervals specified by the user.  Push services push messages onto the device as they are received.  The system allows for designation of specific attributes in the messages to trigger the message to be pushed onto the device and an alert to be generated and sent to the user.  The designation can include a specified phone number, email address, email account, topic or key word in the message, etc. Any of these designated messages will be pushed onto the device while 
Nasserbakht teaches accessing a database storing schedule information for a user associated with a mobile device, (See Paragraph Numbers [0021] and [0044] (See also Paragraph Numbers [0045] and [0055]-[0057])), but does not explicitly teach storing schedule information for a field service representative associated with a mobile device which is taught by the following citations from Joshi:
a database storing schedule information for a field service representative (Paragraph Number [0083] teaches a conflict or a condition associated with a calendar event may be based on an alignment between specialty data, skill set data, and other data associated with the calendar event.  For instance, if a calendar event indicates a need for a dishwasher repair expert, and skill set data associated with a selected provider indicates that the provider's skill set does not align with a described task or need, the system 100 may detect a conflict, e.g., a presence of a condition that requires an action.  The severity of a conflict can also be based on values quantifying an alignment between the skill set data and requirements associated with a calendar event).
a plurality of field service appointments… for the field service representative (Paragraph Number [0083] teaches a conflict or a condition associated with a calendar event may be based on an alignment between specialty data, skill set data, and other data associated with the calendar event.  For instance, if a calendar event indicates a need for a dishwasher repair expert, and skill set data associated with a selected provider indicates that the provider's skill set does not align with a described task or need, the system 100 may detect a conflict, e.g., a presence of a condition that requires an action.  The severity 
retrieving information relating to time, location and weather relating to the plurality of field service appointments (Paragraph Number [0034] teaches the system 100 may include a number of resources, such as a traffic data resource 106A, map data resource 106B, search engine resource 106C, specialty data resource 106D, and a weather data resource 106E (collectively referred to herein as "resources 106").  The resources 106 can be a part of the servers 120 or separate from the servers 120, and the resources 106 can provide contextual data, including traffic data 124, location data 125, specialty data 126, map data 127, workflow data 128, preference data 129, payment data 130, scheduling data 131, workload data 132, work history data 133, status data 134, skill set data 135, weather data 136, and other data described herein.  The metadata 140 can include, but is not limited to, a person's name, a company name, contact information, location data, and any other data related to a provider 105 or a customer 103.  In some configurations, the metadata 140 can include any format suitable for populating one or more data entry fields of a user interface. Paragraph Number [0038] teaches the traffic data 124 can include real-time updates on vehicle traffic within a geographic area.  The traffic data 124 can also include historical travel data that can be used to predict travel times between two or more locations.  The traffic data 124 can be in any suitable format for defining projected travel times between two or more locations that considers a time of travel, weather at a time of travel, traffic at a time of travel, and other factors that may influence a projected travel time. (See also Paragraph Numbers [0005], [0034], [0039], [0052], [0054])).

Nasserbakht teaches the determining the relevancy of associating database information with account information (See Paragraph Number [0208]), but does not explicitly teach determining a probability of relevance which is taught by the following citations from Ramer:
generating, by the classification engine, a probability of relevance that one or more feature items in the account information is relevant to the respective identified appointment based on utilizing a polarity of weights in different parameters of a probabilistic model (Paragraph Number [0103] teaches a collaborative filtering protocol generally involves the collection of preference data from a large group of users.  This preference data may be analyzed statistically to identify subgroups, or characteristics of subgroup members, with similar preference profiles.  Various weighted average, fuzzylogic, or other techniques may be used to summarize or model a preference subgroup, and a preference function may be created using the model/summary. Paragraph Numbers [0467]-[0468] teach information stored in the mobile subscriber characteristics 112 database or parental controls 150 facility may also be integral to the correction process. It is possible that a suggested query returns a null result set or improbable results set.  In this case, the search facility 142, in conjunction with the mobile communication facility 102, could automatically trigger correction and iteratively cycle through alternative suggested queries until a non-null or higher probability result set is delivered. Paragraph Number [0894] teaches based on prior market research a sponsor may have regarding the profiles of its past consumers, the sponsor may make an educated guess as to the appropriateness of sponsoring content (e.g. advertising) during the sitcom based on the level of concurrence between the sitcom viewers and the sponsor's past consumers.  The higher the level of concurrence the greater the probability that purchases will result from the advertising, and the greater the expected value that the company may presume it will receive on its advertising expenditures. Paragraph Number [0909] teaches the probability that a user will view, interact with, and/or execute a transaction in association 
wherein the polarity of weights adjust a balance between the one or more feature items and a user input of added features (Paragraph Number [0103] teaches a collaborative filtering protocol generally involves the collection of preference data from a large group of users.  This preference data may be analyzed statistically to identify subgroups, or characteristics of subgroup members, with similar preference profiles.  Various weighted average, fuzzy logic, or other techniques may be used to summarize or model a preference subgroup, and a preference function may be created using the model/summary.  Paragraph Number [0114] teaches a weighted averaging process is implemented to carve out subgroups of users who all highly ranked a product that has an overall unpopular rating with the overall user dataset. Paragraph Number [0115] teaches the algorithm finds the weighted sum of the variable of interest for the K nearest neighbors, where the weights are the inverse of the calculated distances.  This process is then repeated for all remaining rows in the target set. Paragraph Number [0430] teaches an ambiguous voice query entry 120 may be disambiguated on a mobile communication facility 102 where the interpretation of the voice is based, in part, on information relating to the mobile communication facility 102, is based on weighted probabilities relating to a user, or is based on SMS conversion).
identifying a subset of default information from the set of default information based on the probability of relevance (Paragraph Number [0099] teaches the default 
The combination of Nasserbakht and Joshi and Ramer are directed to mobile device information transfer systems. The combination of Nasserbakht and Joshi discloses determining the relevancy of associating database information with account information. Ramer improves upon the combination of Nasserbakht and Joshi by determining a probability of relevance. One of ordinary skill in the art would be motivated to further include determining a probability of relevance, to efficiently quantify the level of 
As per claim 8, Nasserbakht teaches:
A non-transitory machine-readable medium comprising executable code which when executed by one or more processors associated with a computer are adapted to cause the one or more processors to perform a method comprising: (Paragraph Number [0257] teaches software or firmware to implement the techniques introduced here may be stored on a machine-readable medium and may be executed by one or more general-purpose or special-purpose programmable microprocessors.  A "machine-readable storage medium", as the term is used herein, includes any mechanism that can store information in a form accessible by a machine (a machine may be, for example, a computer, network device, cellular phone, personal digital assistant (PDA), manufacturing tool, any device with one or more processors, etc.)).
The remainder of the claim limitations are substantially similar to the method recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 15, Nasserbakht teaches:
A system for intelligent priming of a mobile device, the system comprising: a memory containing machine readable medium storing machine executable code; and one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to: (Paragraph Number [0257] teaches software or firmware to implement the techniques introduced here may be stored on a machine-readable medium and may be executed by one or more general-purpose or special-purpose programmable microprocessors.  A "machine-readable storage medium", as the term is used herein, includes any mechanism that can store information in a form accessible by a machine (a machine may be, for example, a computer, network device, cellular phone, personal digital assistant (PDA), manufacturing tool, any device with one or more processors, etc.))
The remainder of the claim limitations are substantially similar to the method recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 9, and 16 the combination of Nasserbakht, Joshi, and Ramer teaches each of the limitations of claims 1, 8, and 15.
In addition Nasserbakht teaches:
further comprising: accessing, by the one or more processors, one or more external databases storing information relating to a network accessibility at the identified appointment's time and location (Paragraph Number [0191] teaches users can get a phone access number for personal automated assistant services, such as the ability to call and confirm their schedule for the day or make appointments via an automated system.  If needed, live help can be accessed.  In addition, this system is available via the web and is also "active" meaning, changes and notifications can be made on the spot.  These services 
As per claims 3, 10, and 17 the combination of Nasserbakht, Joshi, and Ramer teaches each of the limitations of claims 1, 2, 8, 9, 15, and 16.
In addition Nasserbakht teaches:
further comprising: determining, by the one or more processors, whether the identified appointment requires downloading of the subset of default information to the mobile device based on the network accessibility (Paragraph Number [0191] teaches users can get a phone access number for personal automated assistant services, such as the ability to call and confirm their schedule for the day or make appointments via an automated system.  If needed, live help can be accessed.  In addition, this system is available via the web and is also "active" meaning, changes and notifications can be made on the spot.  These services are for times when the user does not have the mobile device with him/her or when network access in unavailable. Paragraph Number [0294] teaches performing anticipatory retrieval as well as automatic archival tasks.  In one example, the 
As per claims 4, 11, and 18 the combination of Nasserbakht, Joshi, and Ramer teaches each of the limitations of claims 1-3, 8-10, and 15-17.
In addition Nasserbakht teaches:
further comprising, in response to determining that the identified appointment requires downloading, generating a notification for the field service representative to trigger downloading on the mobile device, wherein the notification comprises at least one of a text alert, a sound alert, a vibration alert, a text message, and a phone call to the mobile device (Paragraph Number [0193] teaches the XWC and the XCS are used to connect to desired service or information providers, download or upload information, and schedule events.  This enables some of the automated services offered by the automated assistant system.  FIG. 19 shows the automated service processing between the mobile device and a third party service provider.  The example shown is for an appointment request on a third party site. Paragraph Number [0189] teaches it can also use information history of activities, such as number of hours exercised to alert the user to allow the device to schedule trainer or doctor appointments.  It can also prompt user based on other parameters such as usage model, current or future location proximity, co-location with 
As per claims 5, 12, and 19 the combination of Nasserbakht, Joshi, and Ramer teaches each of the limitations of claims 1, 8, and 15.
In addition Nasserbakht teaches:
wherein the account information comprises information relating to at least one of the service appointment and similar service appointments (Paragraph Number [0168] teaches TIBIS provides data security and facilitates information audit. Since the system stores time snap-shots, it is straightforward to review past activities and information.  The system enables auditing of past information and activities such as financial transactions, medical records, etc. easily. Paragraph Number [0234] teaches the user has access to all communication, user content, and events in one unified view on one screen simultaneously.  In addition, the user can access relevant statistics, current schedule of activities and future plans from one screen with one click, as well as view progress tracking of plan).
As per claims 6, 13, and 20 the combination of Nasserbakht, Joshi, and Ramer teaches each of the limitations of claims 1, 8, and 15

wherein the probability of relevance is calculated based on a recentness of the one or more feature items, which favors most recently added information (Paragraph Numbers [0467]-[0468] teach information stored in the mobile subscriber characteristics 112 database or parental controls 150 facility may also be integral to the correction process. It is possible that a suggested query returns a null result set or improbable results set.  In this case, the search facility 142, in conjunction with the mobile communication facility 102, could automatically trigger correction and iteratively cycle through alternative suggested queries until a non-null or higher probability result set is delivered. Paragraph Number [0909] teaches the probability that a user will view, interact with, and/or execute a transaction in association with content may be based upon mobile subscriber characteristics 112, mobile communication facility 102 type, mobile communication facility 102 characteristics, and other data types that may be part of, or related to, a wireless platform 100. (See also Paragraph Numbers [0894] and [0907])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 7, 14, and 21 the combination of Nasserbakht, Joshi, and Ramer teaches each of the limitations of claims 1, 8, and 15.
In addition Nasserbakht teaches:
further comprising generating an indicator regarding a status of the downloading (Paragraph Number [0194] teaches proactive: master-status with respect to update events. Claim 35 teaches said event scheduler configured to generate machine-generated requests and prioritize requests in the event request repository and generate next tasks to be performed by the task manager, said task manager configured to perform next requests and to notify the user interface manager of current tasks and completion status of tasks, wherein the system automatically performs requests in real-time and performs at least one of said requests autonomously and without user input. Paragraph Number [0206] teaches the user can access all relevant statistics, current schedule of activities and future plans from one screen in one step, as well as view progress tracking of plans. Paragraph Number [0216] teaches progress on scheduled plans is then monitored by this data.  FIG. 29B illustrates a screen in which the user can view progress tracking for tasks in specific categories or time grouping. (See also Paragraph Number [0297])).

Response to Arguments
Applicant’s arguments filed 8/25/21 have been fully considered but they are not persuasive or moot in light of the new grounds of rejection presented in response to Applicant's amendments. 
Applicant argues that the combination of Nasserbakht, Joshi, and Ramer does not teach the amended claim limitations. (See Applicant’s Remarks, 8/25/21, pgs. 8-10). Examiner respectfully disagrees. New portions of the Joshi reference has been applied in response to Applicant’s amendments. In response to Applicant’s arguments, Examiner directs Applicant to 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624